DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	No Priority under 35 U.S.C. § 119(a)-(d) or (f) has been claimed.

Claim Rejections - 35 USC § 101
3.	No rejections under under 35 U.S.C. 101 are deemed warranted.

Claim Rejections - 35 USC § 112
4.	The previous 35 U.S.C. 112 rejections are withdrawn pursuant to Applicant’s March 3, 2022 REMARKS.

5.	Claim 1 is objected to because of the following informalities:  The phrase from the penultimate line “IP-based” should read - - Internet protocol (IP)-based” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

7.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan et al., 9,836,741.
Varadarajan discloses, e.g. Figs. 1-4 and related text, a system/method using the internet, e.g. col. 4, lines 23-44, a communications network, e.g. 100, for managing and processing a consumer transaction using a mobile device, e.g. 102, comprising a Point of Sale (POS) for a retail environment, e.g. gas pump terminal system, e.g. 114, to facilitate a sale of goods, e.g. gas, a consumer interface screen that is part of device, e.g. 124, transaction data from a security client, e.g.200, indicative of a good, e.g. gas, terminal, servers, e.g. 104, 106, 108, 202, 204, and a proximity based wireless connection for consumer based recognition via Near Field Communication (NFC) or Bluetooth, etc..
Varadarajan does not specifically disclose the term a media distribution unit server or consumer recognition system, a power failure and a power restart function engine or promotional data, as recited by Applicant.
However, the system of Varadarajan may be viewed as a media distribution unit, as media is transmitted in its network, e.g. 100, and the terminal may be viewed as a consumer recognition system.  It is common knowledge that gas pumps contain consumer recognition protocol and promotional data directed towards a consumer as the consumer purchases gas and or other commercial items. 
To have viewed the system/method of Varadarajan to be viewed as including a media distribution unit would have been obvious to one of ordinary skill in the art.  To 
Again, it is noted that placing a point-of-sale (POS) system in a fuel station, restaurant or retail store environment having display data has been common knowledge in the art.  To have provide such for Varadarajan would have been obvious to one of ordinary skill in the art.  The motivation for doing such would be to implement common knowledge business practice to maximize sales potential.  Also, the language semantics as recited by Applicant does not define over Varadarajan and is deemed an obvious design choice.  Further, Applicant’s disclosure does not provide a line a demarcation that the elements disclosed, e.g. power supply, media player, transmitter, restart function, are well known in the POS art dealing with gas pumps.

8.	Further references of interest is noted on the attached PTO-892.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is 571-272-6789.  The examiner can normally be reached on Monday thru Friday
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789